BOWEN W. SIMMONS, Supernumerary Circuit Judge.
Appellant was convicted of grand larceny, on his plea of guilty, sentenced to three years imprisonment, followed by appropriate judgment. The case number is 4584-A.
The judgment is affirmed on authority of Johnson v. State, 57 Ala.App. -, 333 So.2d 158, Case No. 4583-A, which contains an extended opinion that is disposi-tive of the issues in this case.
The foregoing opinion was prepared by the Honorable BOWEN W. SIMMONS, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
AFFIRMED.
TYSON, HARRIS, DeCARLO and BOOKOUT, JJ., concur.